COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-11-00321-CV


IN THE INTEREST OF D.R. AND
L.A.R., CHILDREN


                                    ------------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On October 12, 2011, and October 27, 2011, we notified appellant J.R., in

accordance with rule of appellate procedure 42.3(c), that we would dismiss his

appeal unless the $175 filing fee was paid.        See Tex. R. App. P. 42.3(c).

Appellant J.R. has not paid the $175 filing fee. See Tex. R. App. P. 5, 12.1(b).

      Because appellant J.R. has failed to comply with a requirement of the rules

of appellate procedure and the Texas Supreme Court’s order of August 28,




      1
       See Tex. R. App. P. 47.4.
2007,2 we dismiss the appeal of J.R. See Tex. R. App. P. 42.3(c), 43.2(f). The

appeal of appellant V.E. remains pending.

      Appellant J.R. shall pay all costs of his appeal, for which let execution

issue. See Tex. R. App. P. 43.4.

                                                   PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: November 23, 2011




      2
        See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).


                                     2